DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as the terms “comprises” and “comprise.”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kao in US Publication 20200062091.
Regarding Claim 16, Kao teaches a magnetic shade system capable of use on boats, comprising: a sheet of material (12) including one or more magnetic portions (13) and configured to extend from the top to the side of 
Regarding Claim 19, the device of Kao is inherently coupleable to an interior of either the port side or the starboard side of the top and configured to retract the sheet into a rolled-up, retracted configuration.
Regarding Claim 20, Kao teaches that the one or more magnetic portions comprise magnetic strips disposed along a front side (the outer edge) and a rear side (the inner edge) of the sheet, the magnetic strips being configured to maintain the rolled-up, retracted configuration (the magnetic strips can be used to secure the sheet in the retracted configuration by affixing them adjacent to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in US Patent 2639751 in view of Tolley in US Patent 5277214.
Regarding Claim 1, Flaherty teaches a magnetic shade system for boats, comprising: a sheet of material (1’) including one or more magnetic portions (8) and configured to extend from the top to the side of a boat (see Fig. 5); a multiplicity of magnets (10) configured to be coupled with locations of the boat (see Fig. 7). Flaherty is silent on the use of a window providing a viewing area. Tolley teaches a shade system including a sheet of material (19) and a window portion (25) of the sheet configured to enable viewing through the sheet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flaherty by adding a window as taught by Tolley in order to provide both ventilation and a reflective surface for the safety of the user.
Regarding Claim 2, Flaherty, as modified, teaches that the sheet is configured to extend from a port side of the boat, over the top of the boat, to a starboard side of the boat (see Fig. 5).
Regarding Claim 3, Flaherty, as modified, teaches that at least one of the one or more magnetic portions is configured to magnetically attach to one or more of the multiplicity of magnets coupled with the port side, and wherein at least one of the one or more magnetic portions is configured to magnetically attach to one or more of the multiplicity of magnets coupled with the starboard side.
Regarding Claim 4, Flaherty, as modified, teaches that the one or more of the multiplicity of magnets are configured to attach the sheet to an exterior of the port side and the starboard side of the hull of the boat.
Regarding Claim 5, Flaherty, as modified, teaches that the sheet is configured to be attached to either a port side or a starboard side of the top (such as at A, see below) of the boat and extend respectively to the port side or the starboard side of the hull of the boat.


    PNG
    media_image1.png
    293
    353
    media_image1.png
    Greyscale


Regarding Claim 6, Flaherty, as modified, teaches that at least one of the one or more magnetic portions is configured to magnetically attach to one or more of the multiplicity of magnets coupled with the port side or the starboard side of the hull.
Regarding Claim 12, Flaherty, as modified, teaches that the one or more magnetic portions comprise magnetic strips disposed along opposite sides of the sheet, the magnetic strips being configured to magnetically attach to the multiplicity of magnets.
Regarding Claim 13, Flaherty, as modified, teaches that the magnetic strips are disposed along a front side and a rear side of the sheet (see Fig. 6).
Regarding Claim 14, Flaherty, as modified, teaches that the locations of the boat include the hull (7), deck, superstructure, hardtop, or any other suitable surface of the boat.
Regarding Claim 15, Flaherty, as modified, teaches that one or more of the multiplicity of magnets are disposed in locations of the boat suitable for magnetically attaching any of various accessories (the user could inherently use the magnets on the hull to affix any other ferrous accessory).
Regarding Claim 21, Flaherty teaches a magnetic shade system for boats, comprising: a sheet (1’) of material including one or more magnetic portions (8) and configured to extend from the top (A) to the side (such as at 7) of a boat; a multiplicity of magnets (10) configured to be coupled with locations of the boat wherein the locations of the boat comprise areas of the hull with a magnet placed within the interior (the magnets are embedded in the hull) of the hull of the boat directly underneath the area of the hull to be coupled. Flaherty is silent on the use of a window providing a viewing area. Tolley teaches a shade system including a sheet of material (19) and a window portion (25) of the sheet .
Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in US Publication 20200062091. 
Regarding Claim 1, Kao teaches a magnetic shade system capable of use of boats, comprising: a sheet (12) of material including one or more magnetic portions (11) and configured to extend from the top to the side of a boat (just as the device is capable of being attached to the top of the side of a car); a multiplicity of magnets (13) configured to be coupled with locations of the boat. Kao is silent on the use of a window portion. Kirwan-Waterson teaches a shade system including a sheet of material (10), wherein the sheet includes a window portion configured to enable viewing through the sheet (a netting panel would inherently allow the user to see through the entire). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kao by using a window portion as taught by Kirwan-Waterson in order to provide better airflow while still providing privacy. 
Regarding Claim 5, Kao, as modified, teaches that the sheet is configured to be attached to either a port side or a starboard side of the top of the boat and extend respectively to the port side or the starboard side of the hull of the boat 
Regarding Claim 7, Kao, as modified, teaches that the sheet is configured to be detached from the port side or the starboard side of the hull and suspended along an underside of the top of the boat in an overhead configuration (by releasing magnets 13 from their attachment points).
Regarding Claim 8, Kao, as modified, teaches that one or more of the multiplicity of magnets are disposed in the top of the boat so as to maintain the sheet in the overhead configuration (the magnets 11 can be affixed to the top of the boat).
Regarding Claim 9, Kao, as modified, teaches that the sheet is attached to an interior of either the port side or the starboard side of the top by way of suitable fasteners (such as 11).
Regarding Claim 10, Kao, as modified, teaches that the sheet is attached to an interior of either the port side or the starboard side of the top by way of a roller blind system (10) configured to retract the sheet into a rolled-up, retraced configuration.
Regarding Claim 11, Kao, as modified, teaches that the one or more magnetic portions comprise magnetic strips disposed along a front side (the outer edge) and a rear side (the inner edge) of the sheet, the magnetic strips being configured to facilitate retracting the sheet (the magnetic strips can be used to secure the sheet in the retracted configuration by affixing them adjacent to each other).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, as applied to Claim 16 above in view of Kirwan-Waterson in US Patent 9637203. Kao is silent on the use of a window portion. Kirwan-Waterson teaches a shade system including a sheet of material (10), wherein the sheet includes a window portion configured to enable viewing through the sheet and wherein the window portion comprises an entirety of the sheet (a netting panel would inherently allow the user to see through the entire sheet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kao by using a window portion encompassing the entire sheet as taught by Kirwan-Waterson in order to provide better airflow while still providing privacy. Such a device, as modified would include the one or more magnetic portions being attached to suitable edges of the window portion (such as the end edge).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De La Cruz, Lorber, Norman, Hammond, Thomas, Sassi et al., Fletsam, Townley et al., Denmark, Jr. and Keithley, Jr. teach magnetic covers. Jeske teaches a roller-operated awning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636